Citation Nr: 1738280	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  13-09 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for hypertension.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Tang, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1975 to January 1978 and from February 2004 to February 2005.  The Veteran also served in the Army Reserve.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In June 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript is associated with the claims folder.  


FINDINGS OF FACT

1.  Sleep apnea had onset in service.

2.  Hypertension is etiologically related to sleep apnea.


CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1131, 1154, 5103 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016)

2.  The criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1131, 1154, 5103 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016)



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Obstructive Sleep Apnea 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Generally, in order to establish service connection, the evidence must show (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran's severe obstructive sleep apnea was diagnosed via polysomnography in September 2008, thereby satisfying the first criteria for service connection.  He was prescribed and currently uses a continuous positive airway pressure (CPAP) machine to treat his sleep apnea.  The question remains as to whether there is evidence of sleep apnea or related symptoms in service and, competent nexus evidence linking the in-service event and the current diagnosis.

The Veteran's service treatment records are silent for treatment or diagnosis of sleep apnea.  However, the Veteran reports that he had symptoms of heavy snoring, gasping for breath during sleep, and daytime fatigue in service which he believes were related to sleep apnea.  

The Veteran also submitted several statements regarding the symptoms noted during service.  His spouse stated that she observed him while sleeping and noticed that he has to gasp for air, "snore, stop breathing for greater than 30 seconds and awaken numerous times per night (or every night)."  Fellow Veterans, J.C., W.P., D.W., and M.U., all of whom served with the Veteran, attested to noticing his loud snoring, trouble sleeping at night, trying to catch his breath while sleeping, and daytime fatigue.  Specifically, D.W. noticed that the Veteran would be tired during training exercises.  

At the June 2017 Board hearing, the Veteran testified that he was told he snored and would stop breathing while sleeping.  He experienced daytime fatigue during active duty.  The Veteran also testified to waking up tired and that other Veterans who served with him reported noticing his "fatigue, tiredness, snoring, and gasping for breath."  Evidence of in-service event has been established by the lay testimony and statements, all of which the Board finds credible.

Dr. P., a private physician who is part of the sleep medical group treating the Veteran since 2008, submitted letters in January 2012 and April 2013, opining that the Veteran's sleep apnea symptoms more likely than not began during active service.  Dr. P. based this nexus opinion on the severity of the sleep apnea and the Veteran's reported history of loud snoring and excessive sleepiness while on active duty, explaining that such symptoms are typical symptoms of sleep apnea.  

In January 2014, Dr. R. a VA physician opined that based on his review of the Veteran's service records, which included an April 2011 entry showing that he snored and quit breathing; it is more likely than not that the Veteran's sleep apnea began in service.  

The aforementioned medical opinions are persuasive and favorable to the Veteran's appeal.  These opinions reflect consideration of the Veteran's clinical history and were supported by cogent rationales.  The third element for service connection -a causal nexus - is met.  Accordingly, service connection for sleep apnea and hypertension is warranted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hypertension 

Service connection may be granted for a disability that is proximately due to or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310.

In a March 2010 letter, Dr. M. noted that the Veteran has hypertension and opined, based on a review of the Veteran's records, that more likely than not, the hypertension is directly related to the diagnosis of obstructive sleep apnea."  In providing his rationale, Dr. M. explained that severe obstructive sleep apnea has a statistical link to hypertension particularly with an apnea/hypopnea index of over 30 events per hour of sleep.  Dr. M. noted that the Veteran has an apnea/hypopnea index of 59 events per hour of sleep and requires treatment for obstructive sleep apnea in the form of CPAP.  Dr. M. noted that he had reviewed the Veteran's clinical history, sleep studies, and his response to CPAP.

In April 2014, Dr. C. opined that it is likely that the Veteran's obstructive sleep apnea contributed to the development of his hypertension.

These medical opinions are persuasive and favorable to the Veteran's appeal.  These opinions reflect consideration of the Veteran's clinical history and were supported by cogent rationales.  There are no medical opinions to the contrary.  Accordingly, service connection for hypertension is warranted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for sleep apnea is granted.

Service connection for hypertension is granted.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


